DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 3-4, 9-11, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carbune et al. (USPG 2018/0182397, hereinafter referred to as Carbune). 

Regarding claims 1 and 10, Carbune discloses a speech recognition method and apparatus among a plurality of speech recognition apparatuses located in a same space, for performing speech recognition in a space in which a plurality of speech recognition apparatuses are present, the speech recognition method and method comprising: 
a receiver configured to receive an input audio signal (figure 1); 
a processor configured to control the speech recognition apparatus to: 
paragraph 41, feature extraction); 
obtain a first speaker recognition score indicating a similarity between the speech signal and a speech signal of a registration speaker (paragraph 52, “The speaker identification modules 154 and 156 analyze the audio data to calculate a respective speaker identity confidence score …”; also referring to figure 1; in order to identify the identity of a speaker, matching/comparing the speech input against registered speaker model is required); and 
output a speech recognition result with respect to the speech signal based on a second speaker recognition score obtained from another speech recognition apparatus among the plurality of speech recognition apparatuses and based on the first speaker recognition score (paragraphs 52-62, “The speaker identification modules 154 and 156 analyze the audio data to calculate a respective speaker identity confidence score …”; transcribing the speech input into text based on the first and second speaker confidence scores calculated by speaker identification modules 154 and 156; also referring to figure 1).  

Regarding claim 14, Carbune discloses a speech recognition method, performed by a device connected to a plurality of speech recognition apparatuses located in a same space, of performing speech recognition, the speech recognition method comprising: 
obtaining a first speaker recognition score indicating a similarity between a speech signal received by a first speech recognition apparatus and a speech signal of a paragraph 52, “The speaker identification modules 154 and 156 analyze the audio data to calculate a respective speaker identity confidence score …”; also referring to figure 1; in order to identify the identity of a speaker, matching/comparing the speech input against registered speaker model is required); 
obtaining a second speaker recognition score indicating a similarity between a speech signal received by a second speech recognition apparatus and the speech signal of the registration speaker (paragraph 52, “The speaker identification modules 154 and 156 analyze the audio data to calculate a respective speaker identity confidence score …”; also referring to figure 1; in order to identify the identity of a speaker, matching/comparing the speech input against registered speaker model is required); 
determining an apparatus closer to the speaker among the first speech recognition apparatus and the second speech recognition apparatus based on the first speaker recognition score and the second speaker recognition score (paragraphs 49-50 and 66; power, intensity, or loudness indicates the device is closer to the user); and 
outputting a speech recognition result with respect to a first speech signal to the first speech recognition apparatus based on the apparatus closer to the speaker being determined as the first speech recognition apparatus (paragraphs 52-62, “The speaker identification modules 154 and 156 analyze the audio data to calculate a respective speaker identity confidence score …”; transcribing the speech input into text based on the first and second speaker confidence scores calculated by speaker identification modules 154 and 156; also referring to figure 1; also see paragraphs 49-50 and 66; power, intensity, or loudness indicates the device is closer to the user).  

Regarding claim 17, Carbune discloses a device connected to a plurality of speech recognition apparatuses located in a same space, the device comprising: 
a communicator comprising communication circuitry configured to receive a speech signal from each of a first speech recognition apparatus and a second speech recognition apparatus (figure 1, both devices receive speech input) and 
a processor configured to control the device to obtain a first speaker recognition score indicating a similarity between a speech signal received by the first speech recognition apparatus and a speech signal of a registration speaker, obtain a second speaker recognition score indicating a similarity between a speech signal received by the second speech recognition apparatus and the speech signal of the registration speaker (paragraph 52, “The speaker identification modules 154 and 156 analyze the audio data to calculate a respective speaker identity confidence score …”; also referring to figure 1; in order to identify the identity of a speaker, matching/comparing the speech input against registered speaker model is required), and determine an apparatus closer to a speaker among the first speech recognition apparatus and the second speech recognition apparatus based on the first speaker recognition score and the second speaker recognition score (paragraphs 49-50 and 66; power, intensity, or loudness indicates the device is closer to the user), 
wherein the processor is further configured to, control the communicator to output a speech recognition result with respect to a first speech signal to the first speech recognition apparatus based on the apparatus closer to the speaker being determined as the first speech recognition apparatus (paragraphs 52-62, “The speaker identification modules 154 and 156 analyze the audio data to calculate a respective speaker identity confidence score …”; transcribing the speech input into text based on the first and second speaker confidence scores calculated by speaker identification modules 154 and 156; also referring to figure 1; also see paragraphs 49-50 and 66; power, intensity, or loudness indicates the device is closer to the user).  

Regarding claim 20, Carbune discloses a speech recognition system comprising: 
a plurality of speech recognition apparatuses located in a same space and a device connected to the plurality of speech recognition apparatuses (figure 1, first and second devices have speech recognition capability), wherein, among the plurality of speech recognition apparatuses, 
a first speech recognition apparatus is configured to: receive a first speech signal with respect to an utterance of a speaker and transmit the first speech signal to the device (figure 1, one of the devices), 
wherein, among the plurality of speech recognition apparatuses, a second speech recognition apparatus is configured to: receive a second speech signal with respect to the same utterance of the speaker and transmit the second speech signal to the device (figure 2, the other of the two devices), and 
wherein the device is configured to: obtain a first speaker recognition score indicating a similarity between the first speech signal and a speech signal of a registration speaker, obtain a second speaker recognition score indicating a similarity between the second speech signal and the speech signal of the registration speaker (paragraph 52, “The speaker identification modules 154 and 156 analyze the audio data to calculate a respective speaker identity confidence score …”; also referring to figure 1; in order to identify the identity of a speaker, matching/comparing the speech input against registered speaker model is required), determine an apparatus closer to the speaker among the first speech recognition apparatus and the second speech recognition apparatus based on the first speaker recognition score and the second speaker recognition score, and output a speech recognition result with respect to a first speech signal to the first speech recognition apparatus based on the apparatus closer to the speaker being determined as the first speech recognition apparatus (paragraphs 52-62, “The speaker identification modules 154 and 156 analyze the audio data to calculate a respective speaker identity confidence score …”; transcribing the speech input into text based on the first and second speaker confidence scores calculated by speaker identification modules 154 and 156; also referring to figure 1; also see paragraphs 49-50 and 66; power, intensity, or loudness indicates the device is closer to the user).

Regarding claims 3-4, 11, Carbune further discloses the speech recognition method of claim 1, further comprising: determining an apparatus closer to the speaker from among the speech recognition apparatus and the other speech recognition apparatus based on a result of comparing the first speaker recognition score with the second speaker recognition score, wherein the outputting of the speech recognition result comprises: outputting the speech recognition result with respect to the speech signal based on the apparatus closer to the speaker being determined as the speech recognition apparatus (paragraphs 49-50 and 66; power, intensity, or loudness indicates the device is closer to the user); 35outputting the speech recognition result with respect to the speech signal based on the first speaker recognition score being greater than the second speaker recognition score (paragraph 52, confidence score of one device is greater than that of the second device).  

Regarding claim 9, Carbune further discloses the speech recognition method of claim 1, wherein the obtaining of the first speaker recognition score comprises: obtaining a plurality of candidate speaker recognition scores indicating similarities between the speech signal and speech signals of a plurality of registration speakers; selecting a first registration speaker corresponding to a first candidate speaker recognition score having a highest value among the plurality of candidate speaker recognition scores; and obtaining the first candidate speaker recognition score as the first speaker recognition score based on the first candidate speaker recognition score being equal to or greater than a threshold (paragraph 52, selecting speaker with the highest confidence score).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Carbune in view of Herbig et al. (USPG 2010/0198598, hereinafter referred to as Herbig).

Regarding claim 2, although it is inherent that speaker identification requires comparison between speech input and the speaker model, Carbune fails to explicitly disclose such step.  However, Herbig teaches obtaining the second speaker recognition score, wherein the second speaker recognition score indicates a similarity between a speech signal received by the other speech recognition apparatus and the speech signal of the registration speaker with respect to an utterance of the speaker (abstract section and/or figure 2).  
Since Carbune and Herbig are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of comparing speech input against speaker model in order to determine the identity of a speaker.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 5-8, 12-13, 15-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hakkani-Tur et al. (USPG 2017/0092264) teach a method for detecting actionable item in a conversation among participants.  Parthasarathi et al. (USPG 2017/0270919) teach a method for detecting anchored speech and recognizing speech.  Williams (USPN 10803859) teaches a speech processing method for public devices.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HUYEN X VO/Primary Examiner, Art Unit 2656